UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1530


HENRI JEAN-BAPTISTE,

                    Plaintiff - Appellant,

             v.

MONTGOMERY COUNTY DEPARTMENT OF CORRECTIONS; STATE’S
ATTORNEY’S OFFICE OF MARYLAND,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-03009-PWG)


Submitted: September 20, 2018                               Decided: September 21, 2018


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henri Jean-Baptiste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henri Jean-Baptiste appeals the district court’s order denying his motion to

reconsider the dismissal of his civil action for failure to state a claim. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Jean-Baptist v. Montgomery Cnty. Dep’t of Corr., No. 8:17-cv-03009-

PWG (D. Md. Apr. 17, 2018). We deny Jean-Baptiste’s motion for stay pending appeal

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2